           Case 1:20-cr-00078-AT Document 137 Filed 08/13/20 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: __________________
                                                                 DATE FILED: 8/13/2020

              -against-
                                                                                 20 Cr. 78 (AT)
NYSHIEM SPENCER et al.,
                                                                                    ORDER
                              Defendants.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the Court will hold three status conferences in this action on
August 17, 2020, at 9:00 a.m., 10:30 a.m., and 12:00 p.m., using the Court’s teleconferencing
system.

       Chambers will provide the parties with instructions on how and when to appear via telephone.
All others, including co-counsel, members of the press, and the public, may access the audio of the
conference by calling (888) 398-2342 at the times of the hearings, and entering conference ID
number 5598827.

       SO ORDERED.

Dated: August 13, 2020
       New York, New York
